Citation Nr: 1709903	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with secondary alcohol abuse for the period from May 9, 2006 to June 1, 2011, and in excess of 70 percent from June 2, 2011 to the present day, excluding periods during which a 100 percent temporary total convalescent rating has been assigned.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had initial active duty for training (ACDUTRA) from February 1984 to June 1984 with active service from January 1988 to August 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2005 and June 2007 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011 and November 2012, the Board remanded this matter for further development.

In January 2011, a Board videoconference hearing was held by a Veterans Law Judge.  The transcript of that hearing is of record.  However, the Veterans Law Judge who conducted the hearing is no longer available to participate in this decision.  The Veteran was put on notice of this fact and provided an opportunity to request another Board hearing.  In a March 2017 statement, the Veteran's representative indicated that the Veteran did not want a new Board hearing and instead asked the Board to proceed with a new Veterans Law Judge assigned to the case.  

In an August 2012 rating decision, the RO granted a 50 percent rating for the Veteran's PTSD from May 9, 2006, to June 1, 2011, and a 70 percent rating from June 2, 2011.  In a February 2015 rating decision, the RO assigned a temporary 100 percent evaluation for the Veteran's PTSD from January 12, 2015 to February 28, 2015.  In an October 2016 Decision Review Officer (DRO) decision, a temporary 100 percent evaluation was assigned for the Veteran's PTSD from September 9, 2014 to October 31, 2014.  As these awards of staged ratings are not a complete grant of benefits sought, the issue of higher ratings remains in appellate status.  See AB v. Brown, 6 Vet. App. 25 (1993).
The Board's November 2012 remand also involved a claim for TDIU.  In an October 2016 DRO decision, the Veteran's claim for TDIU was granted, effective January 26, 2010, the date after he stopped working.  See the RO's October 2016 Rating Decision, at 2.

During the course of the appeal, the Veteran changed representation from Tennessee Department of Veterans Affairs to Disabled American Veterans.  See October 2002 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative and February 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In an April 2015 statement, the Veteran reported that his service-connected PTSD disability has worsened since his February 2013 VA examination, explaining that he had hospital stays from September 2014 to October 2014 and from January 2015 to February 2015 due to suicidal inclinations.  Notably, on April 27, 2015, the Veteran called VA's suicide prevention hotline tearful and feeling overwhelmed by pressures of maintaining relationships with his family.  His representative has pointed out that the Veteran's last examination is over three years old, and asserts that the exam report is too old to adequately evaluate the Veteran's current disability.  See the Veteran's February 3, 2017 Informal Hearing Presentation, at 3.  

While new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). In this case, the Board finds that in light of the Veteran's lay statements, as well as medical evidence showing hospitalizations and potential danger to harming himself since the time of his February 2013 examination, an updated medical examination assessing the current severity of the Veteran's psychiatric disability is necessary.  Indeed, the Veteran is competent to attest to worsened symptomatology, and the medical evidence of record suggests that the Veteran's disability picture may have changed.  

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from September 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim.

2.  Obtain any additional VA treatment records, including those dated from September 2016 to the present.

3.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his PTSD with secondary alcohol abuse.  

The Veteran's file must be reviewed by the VA examiner. 

4.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and provide them the requisite period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

